Counsel for defendants in error moves to dismiss this proceeding in error on the ground that "more than one year elapsed after final judgment in the trial court and before the petition in error was filed in the Supreme Court; that the motion for a new trial was overruled in the trial court on the 11th day of February, 1911, and the petition in error was filed in the Supreme Court on the 13th day of February, 1912."
The record bears out the contention of the defendants in error. The motion to dismiss is sustained. Richardson et vir v.Beidleman et al., 33 Okla. 463, 126 P. 816.
All the Justices concur. *Page 395